DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 05-04-2019. It is noted, however, that applicant has not filed a certified copy of the 2019-073115 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 14-17 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2 recites “the second end being an opposite end in the first direction than the first end” in lines 9-10, it is not clear what the applicant meant by in the first direction than the first end. Is the applicant meant by “the second end being at an opposite end of the plurality of the first transistors from the first end in the first direction”? Clarification and/or appropriated correction is required.
For claims  3 & 14 recites “the second end being an opposite end in the first direction than the first end” is/are rejected for the same manner as discussed above in claim 2.
For claim 5, recites “the second end transistor of the plurality of first transistors being at an opposite end in the first direction of the plurality of first transistors than the first end transistor of the plurality of first transistors” in lines 12-15, it is not clear what the applicant meant by the second end transistor of the plurality of first transistors being at an opposite end in the first direction of the plurality of first transistors than the first end transistor of the plurality of first transistors. Is the applicant meant by “the second end transistor of the plurality of first transistors being at an opposite end from the first end transistor of the plurality of first transistors in the first direction of the plurality of first transistors”? Clarification and/or appropriated correction is required.
Claims 4, 16 & 19 are rejected because they depend on claim 2.
Claim 15 is rejected because it depends on claim 3.
Claims 6-7 & 17 are rejected because they depend on claim 5.

Allowable Subject Matter

Claims 1, 8-13 & 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest reference,  Kato JP 2014165259 A as cited by the applicant, discloses in Figs 1 & 2 a power amplifier apparatus comprising: a semiconductor substrate (as can be seen in Fig. 1); a plurality of first transistors (see unit 2 as shown in from Fig. 1) along a first direction (horizontal direction) on the semiconductor substrate; a plurality of second transistors (see unit 3 as shown in Fig. 1) along the first direction on the semiconductor substrate, and separated (by element 22)  from the plurality of first transistors in a second direction perpendicular to the first direction; at least one collector terminal electrically connected to collectors of the plurality of first transistors but does not discloses a first inductor having a first end electrically connected to the at least one collector terminal and a second end electrically connected to a power supply potential; at least one emitter terminal electrically connected to emitters of the plurality of second transistors, the at least one emitter terminal being adjacent to a corresponding one of the at least one collector terminals in the second direction on the semiconductor substrate, nor would it have been obvious to combine the prior of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-7, 14-17 & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843